Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 1 of 22

Gregory G. Skordas (#3865)
Kaytlin V. Beckett (#16257)
SKORDAS & CASTON, LLC
560 South 300 East Suite 225
Salt Lake City, UT 84111
Telephone: (801) 531-7444
Facsimile: (801) 665-0128
gskordas@schhlaw.com
kbeckett@schhlaw.com

Daryl P. Sam (#8276)

Daryl P. Sam, PLLC

5955 South Redwood Road, Suite 102
Salt Lake City, Utah, 84123
Telephone: (801) 506-6767

Fax: (801) 386-5476
daryl.sam@gmail.com

Attorneys for Defendant Aaron Shamo

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF UTAH, CENTRAL DIVISION

 

UNITED STATES OF AMERICA,
Plaintiff,
Vv.
AARON MICHAEL SHAMO, et. al.,

Defendant.

 

MOTION TO CONTINUE FOR
WILLFUL FAILURE TO
PROVIDE BRADY/GIGLIO
MATERIAL

Case No. 2:16-CR-00631 DAK

Judge Dale A. Kimball

 

Aaron Michael Shamo, through his counsel of record, hereby moves the Court to enter an

order to continue the trial currently scheduled to begin June 17, 2019, based on the

Government’s willful failure to provide Brady/Giglio material in advance of trial, pursuant to the

Due Process Clause of the U.S. Constitution, and Def. R. Crim P. 16. In support, the Defendant

alleges as follows:
Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 2 of 22

STATEMENT OF RELEVANT FACTS

1. Inthe Government’s prior Notifications of Compliance with Discovery Requests, the
Government noted, “The United States continues to make available forensic data from seized
electronic devices. Parties who seek to obtain their own copy of the forensic data have been
asked to provide and 8TB hard drive and a 3TB hard drive to the United States Attorney’s
Office.”

2. In that regard, Defense Counsel was aware of the existence of 11 TBs of Discovery prior
to November 2018.

3. In November of 2018, Defense Counsel learned the Government had in its possession,
the seized electronic devices of alleged co-conspirator, Jonathan Luke Paz.

4. On November 26, 2018, Defense Counsel provided the US Attorney’s Office with the
hard drives as requested above. (See Attachment A, Messenger Receipt for hand delivery of hard
drives).

5. A week later, Defense Counsel contacted the US Attorney’s Office to receive a timeline
of the data transfer. Defense Counsel was informed the US Attorney’s Office had misplaced the
provided hard drives.

6. The US Attorney’s Office insisted they had never received the hard drives and Defense
Counsel must have sent them to the wrong address.

7. On December 7, 2018, after being provided a delivery receipt for those hard drives, the
US Attorney’s Office acknowledged they had misplaced and subsequently found the hard drives.
(See Attachment B, Email from Michael Gadd).

8. The US Attorney’s Office acknowledged that the transfer of that Data would take a

significant amount of time.
Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 3 of 22

9. On or about December 21, 2018, the US Attorney’s Office returned the hard drives
provided by Defense Counsel and two other hard drives.

10. The US Attorney’s Office explained that they in fact had obtained and now provided an
estimated 20+TBs of electronic data.

11. Defense Counsel’s intention in having computer data reviewed was to specifically have
the computers and electronics of Drew Crandall and Luke Paz reviewed.

12. In numerous correspondence and conversations with the Government, Defense Counsel
intimated a concern that Mr. Paz was in fact the party responsible for mixing and pressing all of
the fentanyl alleged to have been produced in this scheme.

13. Specifically, Defense Counsel relayed a belief that Mr. Paz would have in his possession
a “ledger” type of document that outlined the number of pills he had pressed and an accounting
of all of the money he in fact received and/or believed he was owed for being the sole party
responsible for pressing pills.’

14. Defense Counsel copied the data from the Government’s two extra hard drives onto their
devices. Defense Counsel’s legal assistant compared the data transferred from the Government’s
hard drives before those hard drives were returned to the US Attorney’s Office; specifically
noting the data from Mr. Paz’s computer. The data transferred matched what was provided on
the Government’s hard drives and those were subsequently retrieved by the US Attorney’s

Office from Defense Counsel’s office in early 2019.

 

' Importantly, Mr. Shamo is the only defendant/co-conspirator remaining in this matter. Every other party has plead
and is awaiting sentencing until after testifying in the trial against Mr. Shamo. The Government has also
acknowledged that the requisite conduct of co-conspirators, Drew Crandall and Jonathan Luke Paz, was on par with
the conduct for which Mr. Shamo is currently charged.
Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 4 of 22

15. Even after receipt of the information, Defense Counsel had to get approval from the CJA
Budgeting Attorney before retaining an expert on electronic data. That budget approval could not
be obtained until the amount of data to be reviewed was calculated.

16. Defense asked for a continuance due to the unexpected amount of discovery before the
trial. That request was supported by the Government believing the parties needed more time and
there was still potential for plea negotiations.

17. The Court granted the continuance.

18. Defense Counsel had previously retained the Eide Bailly Firm to review the forensic data
in this matter.

19. On more than one occasion, the Government informed Defense Counsel that there was
nothing of value pulled from the devices that Defense Counsel was desirous of having reviewed,
but that they understood Defense Counsel still wanted to conduct due diligence.

20. Eide Bailly provided a written estimate to process the new data in February. The CJA
budgeting attorney also did not approve the Defense’s request and did not notify Defense
Counsel of that concern until March 2019.

21. The CJA Budgeting Attorney provided the names of two other experts but Defense
Counsel did not receive any response from those proposed experts after contacting them.

22. The CJA Budgeting Attorney requested Defense Counsel coordinate with a Discovery
Attorney to find another expert. The name provided from the Discovery Attorney also did not
return contact.

23. In mid-March 2019 after multiple emails and attempts to find an expert that would be
approved, Defense Counsel suggested the use of Eric Wheeler as a possible option knowing Trial

Tech’s familiarity with and reliability in the federal court system.
Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 5 of 22

24. Mr. Wheeler was not approved by the CJA Budgeting Attorney until March 27, 2019. It
was several days before the budget came through for Mr. Wheeler to begin working through the
massive discovery.

25. In April 2019, Eric Wheeler contacted the US Attorney’s Office and requested native file
versions of the electronic data. He believed he had received that from the US Attorney’s Office.

26. Upon reviewing the data initially, Eric Wheeler noticed that the forensic image of one of
the co-conspirator’s computers was encrypted and contacted the US Attorney’s Office to obtain
an unencrypted version.

27. The US Attorney’s Office informed Mr. Wheeler that they did not encrypt the forensic
image, but it must have been encrypted by the owner of the computer.

28. Upon information and belief, the purpose of creating a forensic image of a computer hard
drive is to conduct a forensic review of that device. In short, there would be no conceivable
reason for the owner of the computer to create the image let alone encrypting it. As of the date of
this filing, that forensic image is still encrypted and inaccessible to Defense Counsel.

29. Upon review of the Government’s Proposed Exhibits, Defense Counsel noted the
existence of two documents not previously disclosed or noted by the Government- a “ledger”
accounting for pills made and money owing and a text message exchange allegedly between
Aaron Shamo and Jonathan Luke Paz negotiating Paz’s per pill payment. (See Attachment C,
New Exhibits).

30. Defense Counsel inquired of the Government where these particular exhibits were in the
discovery provided as they were not bates stamped like all other previous exhibits. Defense
Counsel was informed they had been retrieved from Mr. Paz’s Computer.

31. Defense Counsel asked Mr. Wheeler to focus his review more thoroughly on the file
Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 6 of 22

labeled “Luke Paz’s iMac.” Mr. Wheeler informed Defense Counsel that folder was in fact
nearly empty and did not contain a forensic image of the actual computer, but only contained
photos, downloads, and internet bookmarks.

32. Defense Counsel and Mr. Wheeler contacted the US Attorney’s Office to inquire again as
to the location of those new exhibits. The Government insisted Defense Counsel must have
improperly copied the electronic data when it was provided by the US Attorney’s Office in
December 2018/January 2019.

33. Defense Counsel and Mr. Wheeler inquired as to why those documents were not provided
in the native file version as requested by Mr. Wheeler when other such data had been provided in
native format.

34. The Government continued to insist the failure to have the correct data was the result of
Defense Counsel’s improper copying of the hard drives provided by the US Attorney’s Office.
The Government further insisted that the forensic images can only be copied using specific
software and a verification process and not a traditional “drag/drop” or “copy/paste” method
would not allow the proper copying.

35. The Government did not address the fact that every other external hard drive, forensic
image, and thumb drive had copied intact using the above methods.

36. Defense Counsel compared the hard drives in their office with the data provided to Mr.
Wheeler and it matched exactly.

37. The Government insisted that Defense Counsel still had the US Attorney’s hard drives in
their possession and should look to those for the proper files. Defense Counsel informed the
Government that those hard drives had been retrieved by Michael Gadd several months earlier.

38. The Government subsequently acknowledged that they had found that hard drive in their
Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 7 of 22

possession, but nevertheless insisted that Mr. Wheeler provide a new hard drive for copying of
the forensic image of Mr. Paz’s iMac. This insistence seemed improper as the Government had
insisted that these hard drives (which were previously provided to Defense Counsel) had the
proper forensic images and copying such a large file size would require several days.

39. On May 21, 2019, Mr. Wheeler provided another external hard drive to the US
Attorney’s Office.

40. On May 23, 2019, the US Attorney’s Office contacted Defense Counsel and informed
them that the forensic image of Mr. Paz’s computer was in fact separated onto three different
hard drives and the 8TB Hard drive provided by Mr. Wheeler “might” be large enough to hold
the entire image, but the copying of that forensic imaging will not be completed until some time
next week. (See Attachment D, Email Correspondence From Yvette Laughter).

ARGUMENT

Suppression of material evidence is violative of a Defendant’s constitutional rights and due
process. Brady v. Maryland, 373 U.S. 83 (1963); and Giglio v. United States, 405 U.S. 150
(1972). When the reliability of a given witness may well be determinative of guilt or innocence,
nondisclosure of evidence affecting credibility falls within this general rule. Giglio v. United
States, 405 U.S. 150, 154 (1972). Jd. It does not matter whether the non-disclosure of the
evidence is a result of negligence or intentional conduct. Jd. Suppression by the prosecution of
evidence favorable to an accused upon request violates due process when that evidence is
material to guilt or punishment. United States v. Young, 45 F.3d 1405, 1407 (10" Cir. 1995). It is
well-established that evidence of a witness’s credibility or bias falls into this category of Brady-
Giglio material which the government is required to disclose. United States v. Robinson, 583

F.3d 1265 (10th Cir. 2009); and United States v. Buchanan, 891 F.2d 1436 (10th Cir. 1989). This
Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 8 of 22

evidence is particularly material because the confrontation clause allows a witness’ credibility be
subjected to particular attack for biases or ulterior motives during cross-examination and no such
meaningful cross-examination can occur where the defendant is unaware of the biases known to
the government and not disclosed to the defendant. Heinemann v. Murphy, 326 F. App'x 455,
466 (10th Cir. 2009). Importantly, a co-defendant who testifies with only a reasonable
expectation or understanding of leniency, but not a formal agreement, has an even more powerful
incentive to testify falsely in order to facilitate a conviction and curry favor with a prosecutor.

Id. At 704 (for purposes of assessing credibility, absence of a formal agreement only increases
significance of witness' expectation of favorable treatment) (quoting Campbell v. Reed, 594 F.2d

4, 7 (4th Cir. 1979).

There is not proper precedent to allow the exclusion of delays due to willful Brady/ Giglio
violations from the Defendant’s Speedy Trial Act calculations with the exception of the time

period required to complete briefing on this motion. 18 U.S.C.S §1361
ANALYSIS

The Government has failed to provide evidence material to defense of Mr. Shamo, which
necessitates a continuance that should not be excluded from the Speedy Trial calculation. Mr.
Shamo’s defense has rested largely on the fact that his conduct is of a lesser degree than those of
certain co-conspirators; Drew Crandall and Luke Paz. This defense has been supported in
previous motions by the inclusion of six pages worth of statements outlining that Mr. Shamo was
not capable or competent enough to have orchestrated the alleged conspiracy. Specifically, Mr.
Shamo has outlined that his role was significantly limited at the outset of the conspiracy to that
of customer service and knowledge of bitcoin. The Government is fully aware that Mr. Shamo

has contested he never had the chemical formula for the fentanyl-based pills and never himself
Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 9 of 22

pressed a single pill containing fentanyl. That role was filled solely by Mr. Paz. Mr. Shamo did
not start the conspiracy or drug trafficking of his own accord and could not have initiated such a
task without the skills, business savvy, and knowledge of Drew Crandall. Mr. Crandall
acknowledged this in his interviews with investigators. The Government further acknowledged
that it had the ability to obtain indictments as to Mr. Paz and Mr. Crandall for the both the “death
resulting” offense and the continuing criminal enterprise offense; the latter which the
Government contends requires a mandatory life sentence and no judicial discretion to deviate

from that minimum sentence.

Mr. Paz and Mr. Crandall were not indicted on those two particular charges as a result of
very favorable plea agreements. The Government outlined for Defense Counsel their belief that
Mr. Crandall will receive a sentence in the range of 20 years; and Mr. Paz will receive a sentence
in the range of 25 years. Such sentences are significantly lower than the hardline mandatory life
sentence faced by Mr. Shamo despite overwhelming evidence to the contrary. Neither Crandall
or Paz have been sentenced and it is expected that they will not be sentenced until after Mr.
Shamo is sentenced. As of the date of this filing, Paz remains out of custody pending sentencing,
while Mr. Shamo has been in the custody of the US Marshalls since his arrest in November
2016- nearly three full years. Fully cognizant of this fact and the significant disparity, the
Government has sought an order from the court limiting Defense Counsel’s ability to even

question Crandall and Paz regarding their favorable plea agreements and potential sentences.

Now, three weeks before trial, well after discovery and exhibit deadlines have lapsed, the
Government has still failed to provide Mr. Shamo with the information that is clearly available
on Paz’s computer. Based on an evaluation of the non-bates stamped exhibits, it is clear that

evidence which supports a conclusion that Paz was in fact the party responsible for the pressing
Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 10 of 22

and processing of all fentanyl-based pills is contained on Paz’s computer. That computer, in
violation of established case law, has never been provided to Defense Counsel despite repeated
requests. In addition to those repeated requests, the Government has routinely implied no
relevant documentation exists on that particular computer. That is clearly inaccurate as the
documents recently produced are not only relevant but directly address the heart of Mr. Shamo’s
defense- that his conduct is not remotely close to that alleged in the indictment. That exact
conduct is what subjects Mr. Shamo to a potential mandatory life sentence. There is no
disagreement between the parties that the mandatory life sentence in this matter would only arise
if the amount of fentanyl-based pills attributed to Mr. Shamo in fact meets the statutory threshold
for such a sentence. In that regard, the evidence is material to Mr. Shamo and goes directly to the
heart of Paz’s credibility as a witness in this matter. That type of materiality is of the exact type
contemplated by Brady/Giglio. This materiality is further supported by United States v. Young,
as Mr. Shamo’s role and connection to the fentanyl-based pills is the only element which
potentially exposes him to a mandatory life sentence, whereas Paz and Crandall face no such

harsh punishment despite the culpability of their conduct.

The Government’s willful failure to deny access to that hard drive has significantly
hindered Mr. Shamo’s ability to prepare an adequate defense. Should the Government provide
that hard drive by the estimated date (on or about May 28-29, 2019), Defense Counsel is still
faced with an enormous task: (1) obtaining new budget approval for review of the 8TBs or more
of data; (2) actually processing 8TBs or more of data in the intervening three weeks; and (3)
making significant scheduling accommodations to allow time to review that data in its entirety.
Undoubtedly, this willful delay and continue failure to provide the requested information has

prejudiced Mr. Shamo’s defense by no fault of his or Defense Counsel.
Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 11 of 22

WHEREFORE, Aaron Shamo, respectfully request the Court continue the matter to allow
Mr. Shamo an appropriate amount of time to obtain, process, and review the improperly withheld
Brady/Giglio material in their entirety. Due to the Government’s willful conduct in failing to
provide the requested information, the continued time should not be excluded from Mr. Shamo’s
Speedy Trial Act calculations with the exception of the time allotted for completion of briefing
on this motion and entry of the Court’s ruling.

DATED this 24th day of May, 2019.

SKORDAS & CASTON, LLC

/s/ Gregory G. Skordas
Gregory G. Skordas

/s/ Kaytlin V. Beckett
Kaytlin V. Beckett

/s/ Daryl P. Sam
Daryl P. Sam
Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 12 of 22

CERTIFICATE OF SERVICE
I hereby certify that on the May 24, 2019, I electronically filed a true and correct copy of

the foregoing MOTION TO CONTINUE FOR WILLFUL FAILURE TO PROVIDE
BRADY/GIGLIO MATERIAL, with the Clerk of the Court using CM/ECF system, which sent
notification of such filing to the following:

S. Michael Gadd

mgadd@agutah.gov

Vernon G. Stejskal
Vernon.stejskal@usdoj.gov

Kent Burggraaf
kburggraaf@agutah.gov

/s/ Sabrina Nielsen-Legal Secretary
SKORDAS & CASTON, LLC
Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 13 of 22

Attachment A, Messenger Receipt for Hand Delivery of Hard Drives
Case 2:16-cr- ooo GRAM MESRENGER ING 1/19 Page 14 of 22

P.O. box 11101 SLC, UT 84147
Office: (801) 521-3999 Email: Imi@xmission.com

 

 

 

 

 

 

 

 

 

 

 

Billing Detail for:
Printed 11/30/2018
Skordas Caston & Hyde
560 S 300 E #225 [ For Period 11/01/2018 to 11/30/2018 }
Salt Lake City, UT 84102
Page: i
Dated Attorney/contact Comment Court Runs All Others
Order Client Reference Regulars Specials Misc. Reg/Spel. | Totals
11/06/2018 GREG/SABRINA 160 E300 S @ 1006 58.00 $8.00
MGDES/REG TO THOMAS BRUNKER
11/26/2018 GREG/SABRINA 1it S MAIN @ 1115 $8.00 $8.00
SHAMOREG TO US ATTY
| Grand Totals: $16.00] $16.00

 

 

 

 

This print-out is in attorney/contact order. Print-outs are also available in dated order. Your comments are welcome, Thanks for using LMI.
amazon.com ,
“=? Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 15 of 22

Final Details for Order #112-2257195-1296251
Print this page for your records.

Order Placed: November 21, 2018

Amazon.com order number: 112-2257195-1296251
Order Total: $233.99

Shipped on November 22, 2018

Items Ordered Price
1 of: Toshiba HDTB330XK3CB Canvio Basics 3TB Portable External Hard Drive USB 3.0, $79.99
Black

Sold by: Amazon.com Services, Inc

Condition: New
1 Of: Seagate Expansion 878 Desktop External Hard Drive USB 3.0 (STEB8000100) $139.00

Sold by: Amazon.com Services, Inc

Condition: New

Shipping Address: Item(s) Subtotal: $218.99
Shipping & Handling: $0.00
Total before tax: $218.99
Sales Tax: $15.00

 

Shipping Speeds EE
Two-Day Shipping

Payment information

Payment Method: Item(s) Subtotal: $218.99

Visa | Last digits: Shipping & Handling: $0.00

on Total before tax: $218.99
i i :

S60 South 300 East Estimated tax to be collected: $15.00

Suite 225 Grand Total: $233.99

Salt Lake City, Utah 84111
United States

Credit Card transactions Visa ending in J November 22, 2018: $233.99

To view the status of your order, return to Order Summary.

Conditions of Use [| Privacy Notice © 1996-2018, Amazon.com, Inc. or its affiliates
Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 16 of 22

Attachment B, Email from Michael Gadd
5/24/2019 Skordas, Caston & Hyde Mail - Shamo
Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 17 of 22

(5 M | Kaytlin Beckett <kbeckett@schhlaw.com>

Shamo

Daryl Sam <daryl.sam@gmail.com> Sat, Dec 8, 2018 at 10:43 PM
To: Kaytlin Beckett <kbeckett@schhlaw.com>, lawoffice@schhlaw.com, gmena@schhlaw.com

| think | forgot to forward this email from Mike Gadd about the hard drives.

won-n--e- Forwarded message ---------

From: Michael Gadd <mgadd@agutah.gov>

Date: Fri, Dec 7, 2018 at 9:37 AM

Subject: Re: Shamo

To: Laughter, Yvette (USAUT) <yvette.laughter@usdoj.gov>, Daryl Sam <daryl.sam@gmail.com>

The hard drives have been found! We'll start the data transfer. My memory is that it takes a minute to move
11TB, but Yvette will remember better than me.

From: Daryl Sam <daryl.sam@gmail.com>
Sent: Thursday, December 6, 2018 4:17:55 PM
To: Laughter, Yvette (USAUT); Michael Gadd
Subject: Fwd: Shamo

Mike and Yvette,

Attached below is a receipt from LMI showing the hard drives were delivered to your office on 11/26 at 11:15 am. Also,
attached is a receipt for the purchase of the hard drives. Apparently Yvette was out that day so the hard drives were likely
given to someone else. Let me know if you are able to find them.

Thanks,
Daryl

wonennnnn~ Forwarded message ---------

From: Receptionist Skordas, Caston & Hyde <lawoffice@schhlaw.com>
Date: Thu, Dec 6, 2018 at 4:11 PM

Subject: Re: Shamo

To: <daryl.sam@gmail.com>

Daryl,

Attached is the confirmation from LMI as well as the receipt for the hard drives. Is there anything that we can do on our
end to help, or will you be handling this issue?
[Quoted text hidden]

https://mail.google.com/mail/u/0?7ik=73542021 0c&view=pt&search=all&permmsgid=msg-f%3A1619351812610874800&simpl=msg-f%3A16193518126... 1/4
Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 18 of 22

Attachment C, New Exhibits
SS Ww cic WVUIE Ce 7 Liev ivi Ss Ff pp Va70 om hr

Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 19 of 22

3k April 20th
3.5k April 21st
Total: 13.8k = $17,250

Paid $2500 June 4. $14,750 owed
Paid $2500 June 10
Amzn $1000 June 10 $11,250 owed
Paid $3500 June 13. $7,750
Amzn $200 June 13
Paid $7500 June 21 $1,450 owed
Paid $1000 June 22 $450 owed

4.6k May 5th
11k May 7th
Total 15.6k = $19,500
May 10th 30k girls
May 10th 15k Chris

June 07 15k Chris
June 09 22k total 5k went to girls 27k
June 10 60k total 5k went to girls 65k

GOVERNMENT

i
B EXHIBIT
:

22.04

2:16CR 631 DAK

 
   
  
 
 
  
  
  
   
 
 
 
 
 
 
 
  
 
  

Also. (i 16-06 DAK- PMW “Document 224 “piled oszarr9~ Page’20-of ti
in eas
g a lot more bulk Online, so

stuffs moving fast but it's a huge price
drop, | wanna discuss this when you get
back, it's getting down with all the extras
that are being passed out that I'm not
making nearly as much as predicted, I'm
sure you know this. So probly starting next
week I'm giving my shippers an up in pay
but | wanna cut your pay from a full dollar
to .75 cents per pill, not a huge difference
until | get a bigger shipping team | have to

sell bulk and not lower quantities, | wanna

be fair so let me know your thoughts.
Cause.. |'m doing the math and with btc
_ dropping extras being passed out and cost
E of running everything my cut Is getting
lower and lower, | wanna run some

— numbers wth you.
P | feel shifty saying t |
| ; 4000 roxy at 9 a PoP; they send an extra 1
" it actually lowers price to 3.50.. If you gore a

: dollar per pill : and btc drops : B5% | neatly.
FA get what you get t but. Mr m Leet bene if
i employees drops HEM il ae etn
a |

a Idk man, ‘let's sit down and t
~ number, |can put pric

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  
 
  
 
 
 
 

his but when we sell

  

eae #}

alk ‘and run . GOVERNMENT

ices ‘up, move $ slower EXHIBIT

22.07

ickl S
Boe we can lower prices and move a ie 4K 2:16CR 631 DAK
Case 2:16-cr-00631-DAK-PMW Document 224 Filed 05/24/19 Page 21 of 22

Attachment D, Email Correspondence From Yvette Laughter
si2ai20i9 Case 2:16-cr-00631-DAK-PMW “Beeurhent Zee “Piidg'BS/¥4/19 Page 22 of 22

*
(SG M o ! Kaytlin Beckett <kbeckett@schhlaw.com>

by Google

Hard Drive

Laughter, Yvette (USAUT) <Yvette.Laughter@usdoj.gov> Thu, May 23, 2019 at 2:48 PM

To: Kent Burggraaf <kburggraaf@agutah.gov>, Eric Wheeler <eric@trial-tech.com>, Kaytlin Beckett
<kbeckett@schhlaw.com>

Cc: Daryl Sam <daryl.sam@gmail.com>, Michael Gadd <mgadd@agutah.gov>, "gskordas@schhlaw.com"
<gskordas@schhlaw.com>, Dan Ashment <Daniel.E.Ashment@ice.dhs.gov>

Good afternoon everyone —

Just wanted to give you all a quick update about the status of the hard drive transfer. We have found what we believe to be Mr.
Paz’s computer images. They are very large and are contained on three hard drives. They should all fit on Mr. Wheeler’s hard
drive but since I can only copy one at a time (one hard drive receiving the info), these will not finish before the week-end. I hope to
get these to you by the end of the day Tuesday or perhaps mid-day Wednesday.

Best,

Yvette Laughter

Supervisory Legal Admin. Spec.
Violent Crime Section

United States Attorney’s Office

111 South Main, Suite 1800
Salt Lake City, Utah 84111-2176
(801) 325-3264

Yvette. Laughter@usdoj.gov

https://mail.google.com/mail/u/07ik=7354 2021 Oc&view=pt&search=all&permmsgid=msg-f%3A 1634357 19681739997 2&simpl=msg-f%3A 16343571 968...

1/1
